Citation Nr: 1242852	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO. 07-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent from July 25, 2005 for posttraumatic stress disorder (PTSD) with depression, associated with service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran filed his initial claim for service connection for PTSD in September 1998. In a May 2005 rating decision, the RO awarded service connection for depression.  In December 2005, service connection was granted for PTSD and he was awarded a noncompensable disability evaluation. During the pendency of the appeal, the two diagnoses were combined because of overlapping symptomatology. In a January 2007 rating decision, the RO awarded a 30 percent evaluation for his psychiatric condition effective September 9, 1998 to July 24, 2005 and a 50 percent rating thereafter. 

Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In a January 2011 decision, the Board denied an initial disability evaluation greater than 30 percent for PTSD prior to July 25, 2005. The Board remanded the issue of entitlement to a disability evaluation greater than 50 percent from July 25, 2005 to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

In its January 2011 remand, the Board directed the RO to obtain all outstanding VA treatment records from March 2006 to the present from the VA Medical Center (VAMC) in Louisville. The RO obtained the records from the Louisville VAMC beginning in January 2010. In a January 2010 mental health medication management note, a VA psychiatrist noted that the Veteran attended his first appointment at the Scott County clinic and that he was a transfer from the New Albany clinic. A print out of the Veteran's scheduled appointments from May 1990 to January 2013 shows that from March 2006 to July 2009, the Veteran received treatment at the New Albany clinic. It contains a notation from July 2009 that the Veteran would begin receiving treatment at the Scott County clinic instead. The VA treatment records from the New Albany clinic are not of record. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992). On remand, the RO must obtain all outstanding VA treatment records, to include those from the New Albany clinic from March 2006 to July 2009. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records that may exist, including those from the New Albany clinic for the period from March 2006 to July 2009. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012). If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


